Citation Nr: 1217435	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury, bilateral lower extremities.  


REPRESENTATION

Veteran represented by:  Kathleen Day, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from March 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO)


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied a claim for service connection for cold injury, bilateral lower extremities.  After a notice of disagreement was submitted and a statement of the case was issued, the Veteran did not file a substantive appeal in a timely manner.

2.  The Veteran submitted new and material evidence within one year of the January 2006 rating decision.  

3.  Evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for cold injury, bilateral lower extremities, and it raises a reasonable possibility of substantiating the underlying claim.

4.  Cold injury, bilateral lower extremities, is related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 2006 denial of service connection for cold injury, bilateral lower extremities.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §  3.156 (2011).

2. Cold injury, bilateral lower extremities, was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a November 2007 letter, the RO provided the Veteran with notice of the evidence required to reopen his claim for service connection for cold injury.  The notice informed the Veteran that his claim was previously denied in January 2006 and explained the basis of the prior denial.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter also explained how disability ratings and effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.   Further, given the favorable disposition of the claim, the Veteran is not prejudiced by an deficiency of notice or assistance.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for cold injury, bilateral lower extremities.  

A January 2006 rating decision denied a claim for service connection for cold injury, bilateral lower extremities.  The denial was based upon a finding that treatment or diagnosis of cold injury was not shown in the service medical records.  

In a January 2006 letter, the RO provided the Veteran with notice of the rating decision and his appellate rights.  In April 2006, the Veteran submitted a notice of disagreement with the rating decision.   

A substantive appeal was received on February 5, 2007.  

The evidence of record at the time of the January 2006 rating decision included VA and private treatment records, a transcript of a hearing held at the RO in March 2004, and a report of VA examination dated in August 2004. 

Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108  (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380   (Fed. Cir. 1996). 

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Importantly, the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).
In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional
office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, the January 2006 rating decision did not become final because the Veteran submitted new and material evidence within one year of the date of the mailing of the RO decision.  

The evidence received since the January 2006 rating decision includes a report of a VA examination for skin disorders, dated in October 2008 and treatment records from Dr. Flores, M.D., dated in 2007.

The Board finds that new and material evidence has been received to reopen the claim for service connection for cold injury, bilateral lower extremities.  The evidence received since January 2006 rating decision is new, as it was not previously of record.  It is material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied due to a lack of evidence of a nexus to service.  The records from Dr. Flores reflect a diagnosis of urticaria secondary to cold injury.  The VA examination addressed the issue of a medical nexus to service.  Accordingly, new and material evidence having been received, the claim for service connection for cold injury, bilateral lower extremities, is reopened. 


II.  Service connection for cold injury, bilateral lower extremities

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

The Veteran contends that he developed urticaria as a result of cold exposure during service.  The Veteran has reported that he was on guard duty after a plane crash at Cheyenne Municipal Airport in 1971.  He indicated that he was outside in cold weather and blizzard conditions, with temperatures of 20 degrees.  The Veteran has reported that he developed a skin condition which persisted after that incident. 

The Veteran's account of this incident is supported by a letter of appreciation, dated in April 1971, noted that the Veteran was used as a security guard augment at a crash at the Cheyenne Municipal Airport.  The Veteran also submitted a history of the flight.

The Veteran had active duty service from March 1970 to January 1974.  A December 1973 entry in the service treatment records reflects a diagnosis of cold urticaria.  The records show that the Veteran reported a history of this condition since 1971.  The Veteran reported that he was sent to stand out in the cold and returned with urticaria of both knees.  The impression was cold urticaria. 

A report of medical history completed upon separation examination in May 1973 reflects that the Veteran complained of skin problems.  The separation examination noted a diagnosis of laenia corpus, mild.  

Private medical from Dr. Flores show that the Veteran was seen in December 2007.  At that time, he reported a history of frostbite in April 1971.  He reported that he began developing urticaria secondary to the previous frostbite in 1974.  The record noted a diagnosis of urticaria secondary to cold exposure.  

The Veteran had a VA examination in October 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that, when he was stationed in Cheyenne in April of 1971, he was called to assist at the site of an airplane crash.  He had security duty from about 4 p.m. to 10 p.m.  When he finished his duties, he noticed purple spots when he got home.  He sought medical attention for this in 1973, when he saw physicians at Kirkland Air Force Base.  

The Veteran reported that, if it is cold, he will get an episode of itching, and the skin will turn purple in one or two days.  He stated that these episodes happen about once per month.  

The examiner diagnosed urticaria by recent history.  The examiner reviewed the treatment history.  The examiner noted that the Veteran was diagnosed with urticaria secondary to cold injury in December 2007 by a private physician, Dr. Flores.  Prior to that, he was seen at Kirkland Air Force Base in July 1973, diagnosed with tinea corporis, in November 1973 for "blisters of both feet" diagnosed as dehydrosis with secondary infection.  He was seen in November 1973 for a follow-up and given Burrow's soaks and Cleocin and returned to duty.  In December 1973, a doctor noted that the infection had cleared but put a note that the Veteran cited cold urticaria by history in 1971 and so was prescribed Benadryl for that.  A January 1974 record noted that the dehydrosis cleared completely.  An enlistment physical for the Air Force Reserve in September 1979 did not cite any skin problems.  

The examiner opined that urticaria is by history only.  The examiner stated that the Veteran did not have any symptoms of it at the time of the examination.  The examiner concluded that he could not make any further diagnosis or statement regarding this without resort to speculation.  

Although the record does not contain medical records of continuous post-service treatment of a back condition, the Veteran is competent to testify to the continuity of his skin symptoms since service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

The evidence of record establishes that the Veteran was exposed to cold weather in service when he was on guard duty at the scene of an airplane accident in Cheyenne.  Thereafter, the Veteran was initially treated for urticaria during service, and the service records noted that the Veteran reported a history of this condition since 1971.  The post-service medical records reflect a credible history of continuity of symptoms since service.  In this regard, the Veteran has reported to physicians that he has episodes of itching with cold weather, and he has reported that such episodes reportedly occur once per month.  The Veteran is competent to identify his urticaria symptoms, as the symptoms are capable of observation by a layperson.  See Jandreau, supra.   Based upon the foregoing and in light of the in-service diagnosis of urticaria and competent evidence of post-service continuity of symptomatolgy, the Board finds that service connection is warranted for cold injury or the bilateral lower extremities.    


ORDER

Service connection for cold injury, bilateral lower extremities is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


